Case: 12-41448       Document: 00512346807         Page: 1     Date Filed: 08/20/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          August 20, 2013
                                     No. 12-41448
                                  Conference Calendar                      Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

DANIEL VILLEGAS-MARQUEZ,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 5:12-CR-292-1


Before HIGGINBOTHAM, SMITH, and GRAVES, Circuit Judges.
PER CURIAM:*
       Appealing the judgment in a criminal case, Daniel Villegas-Marquez raises
an argument that he concedes is foreclosed by United States v. Morales-Mota,
704 F.3d 410, 412 (5th Cir.), cert. denied, 133 S. Ct. 2374 (2013). In Morales-
Mota, 704 F.3d at 412, this court, relying upon its holding in United States v.
Joslin, 487 F. App’x 139, 141-43 (5th Cir. 2012), cert. denied, 133 S. Ct. 1847
(2013), rejected the argument that the Texas offense of “burglary of a habitation”
is outside the generic, contemporary definition of “burglary of a dwelling” under

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-41448    Document: 00512346807     Page: 2   Date Filed: 08/20/2013

                                 No. 12-41448

U.S.S.G. § 2L1.2(b)(1)(A)(ii) because it defines the “owner” of a habitation as a
person with a “greater right to possession.” The appellant’s motion for summary
disposition is GRANTED, and the judgment of the district court is AFFIRMED.




                                       2